Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8, 10, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20170358243 A1).
Regarding claim 1, Kim teaches a human-computer interaction method, comprising: in response to receiving an instruction selected by a user, extracting a plurality of gesture images from pre-stored gesture images and ranking the plurality of gesture images to form a gesture template group (e.g. Here, the learning unit 210 enables a learner to select a motion script depending on the motion that the learner wants to learn, before learning is performed. Here, the learning unit 210 may include an expert motion script configuration unit 211, a learning environment configuration unit 212, and a learner motion script configuration unit 213. The expert motion script configuration unit 211 may configure learning property information by selecting properties necessary for the motion that the learner wants to learn from the motion property information included in the motion script. - para. 124-126 and fig. 1); displaying, on a display unit, the plurality of gesture images in the gesture template group (e.g. output the expert motion of a motion script using a display- para. 122-123), acquiring motion images of a human who dances by imitating the plurality of gesture images, wherein the motion images comprise a plurality of frames corresponding to the plurality of gesture images in the gesture template group (e.g. the learner may learn the expert motion by emulating the expert motion output via the display device… in the case of artistic movement, in which expressiveness is more important, such as dancing, the component proportion of the dynamic expressiveness may be increased by setting the value of .alpha. lower- para. 123 and 166); matching the plurality of frames with the plurality of gesture images in the gesture template group to generate a plurality of matching results (e.g. For example, in order to analyze the similarity, the present invention may use a method in which the similarity between two postures or motions is analyzed using body part position data extracted from a 3D camera, a method in which the similarity of the whole body posture is calculated by measuring the displacement and angle of each joint, a method in which the similarity is measured by matching templates of body silhouettes and comparing shapes using a depth image or a 2D image, or the like- para. 114, 131-133 and 160-165); and displaying at least one of a corresponding animation or a corresponding score on the display unit based on a corresponding matching result among the plurality of matching results (e.g. The final motion evaluation result concerning how similar the motion of a learner is to the expert motion described in a motion script may be represented as the sum of posture accuracy and dynamic expressiveness- para. 166-177 and figs. 8-9).
Regarding claim 3, see the rejection of claim 1 above. Ma as modified by Shamaie further teaches wherein the method further comprises: extracting, in response to a second instruction, audio corresponding to the second instruction; and playing the audio before matching one of the plurality of frames with a gesture image among the plurality of gesture images that is currently displayed (e.g. Here, at step S311, it may be determined whether to provide additional information for helping learning, for example, an audio sequence such as background music, a voice description of an expert, and the like- para. 184 and fig. 4: “audio sequence”).
Regarding claim 6, see the rejection of claim 4 above. Ma as modified by Shamaie further teaches wherein further comprising: calculating, when the matching result comprises a score, a sum of all displayed scores to obtain a total score after the gesture image is already displayed; and matching the total score with preset score levels, and displaying a level to which the total score belongs on the display unit (e.g. output the expert motion of a motion script…Here, the motion evaluation unit 230 may compare the motion descriptor and motion properties of an expert in the motion script with the motion descriptor and the motion properties acquired from a motion sequence of the current learner, analyze the result of the comparison, and provide the result of the evaluation- para. 114, 120, 133, 166-177 and figs. 8-9).
Claim(s) 8, 10 and 13 recite(s) similar limitations as claim(s) 1, 3 and 6 above, but in device form. Therefore, the same rationale used in regards to claim(s) 1, 3 and 6 is/are incorporated herein. Furthermore, Kim teaches a device to carry out the invention (fig. 1).
Claim(s) 15, 17 and 20 recites similar limitations as claim(s) 1, 3 and 6 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1, 3 and 6 is/are incorporated herein. Furthermore, Kim teaches a computer readable medium to carry out the invention (para. 316).

Claim(s) 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170358243 A1) as applied to claim 1 above, in view of Kollin (US 20130033485 A1).
Regarding claim 7, see the rejection of claim 1 above. As can be seen above,   Kim teaches all the limitations of claim 7 except wherein before displaying the plurality of gesture images, the method further comprises: detecting a distance between the human and a computer; and starting to display the plurality of gesture images on the display unit in response to determining that the distance between the human and the computer is within a preset range.
In the same field of mobile imaging, Kollin teaches wherein before displaying the plurality of gesture images, the method further comprises: detecting a distance between the human and a computer; and starting to display the plurality of gesture images on the display unit in response to determining that the distance between the human and the computer is within a preset range (e.g. Next, method 200 comprises, at 206, determining whether the distance between the user and the mobile device falls within a first range of distances, and if the distance falls within the first range of distances, then displaying the image in a first viewing mode in which the image is displayed at a first apparent image from the display screen- para. 27-28). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use mobile imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Kim with the features of display distance thresholds as taught by Kollin. The motivation would have been to achieve optimal viewing pleasure for the user.
Claim(s) 14 recite(s) similar limitations as claim(s) 7 above, but in device form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Kim teaches a device to carry out the invention (fig. 1).
Claim(s) 21 recites similar limitations as claim(s) 7, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Kim teaches a computer readable medium to carry out the invention (para. 316).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613